Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of robbery in the second degree, defendant contends that his statements to the police and the evidence seized should have been suppressed as fruits of an illegal arrest not based on probable cause. That contention lacks merit. The record supports the hearing court’s determination that the police had probable cause to arrest defendant (see generally, People v Bigelow, 66 NY2d 417; People v Carrasquillo, 54 NY2d 248).
Defendant further contends that this Court should grant him youthful offender treatment. We disagree. Defendant was sentenced in accordance with the plea and sentence agreement, and there is no basis in the record for this Court, in the exercise of its discretion, to grant defendant youthful offender *1010treatment (see, People v Jones, 207 AD2d 1024, lv denied 84 NY2d 937; cf., People v Shrubsall, 167 AD2d 929). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J.— Robbery, 2nd Degree.) Present—Lawton, J. P., Wesley, Doerr, Davis and Boehm, JJ.